Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the device and method for monitoring vehicle occupants of the instant invention.
	The instant invention is a device and method for monitoring occupants of seats in a passenger compartment of a vehicle. A heat sink is divided into a plurality of sections wherein each of the sections comprising a base and a plurality of cooling fins. The bases extend along a common axis and define a central niche there between. The central niche is bordered by a cooling fin of each respective section. A plurality of unstructured light sources are attached to each one of the plurality of sections. The fins of the heat sink protrude from the base in a direction opposite attachment points of the plurality of unstructured light sources. In addition to the plurality of unstructured light sources, a plurality of structured light sources are attached to each one of the plurality of sections. Each of the plurality of structured light sources include an optical element for forming a structured light pattern. The plurality of structured light sources are oriented along the common axis and at oblique angles to the central niche such that the plurality of structured light patterns are non-overlapping and in combination are directed to cover all occupants of seats of the vehicle. A camera is attached to the niche and configured to capture image patterns resulting from distortion of the plurality of structured light patterns by the occupants of the seats. The camera additionally captures video images of an interior of said passenger compartment of the vehicle using illumination of said plurality of unstructured light sources. The base of each section of the heat sink and the niche function as an optical bench for the camera and plurality of structured light sources.  
	The closest prior art of record is Lisseman et al. (US 2017/0106892) (hereinafter Lisseman). As noted in prior actions, Lisseman discloses a device for monitoring one or more passengers within a vehicle compartment. As can be seen in Fig.13A through Fig.14, the device includes multiple light 
	However, Lisseman fails to disclose or render obvious several features of the instant invention including fins that border the central niche wherein the fins protrude from the base in a direction opposite an attachment point of the light sources and capturing images resulting from distortion of the light patterns by the occupants of the seats. Additionally, although Lisseman states the invention can be for one or more occupants, Lisseman does not disclose that the light sources would be both non-overlapping and additionally cover all occupants of the vehicle like the instant invention. 
	Other notable prior arts of record include Wada (US 2019/0346126), Gulash (US 2016/0046261), and Aoki (US 2006/0186551). Wada, like Lisseman, discloses a camera and a plurality of light sources as well as a heat sink. Additionally Wada discloses the system can be mounted on a vehicle to monitor the state of passengers in ¶0027. As disclosed by Wada, vertical cooling fins can be arranged to the left and right of a central niche wherein LEDs are attached to a rear surface and the fins protrude opposite the attachment points of the LEDs. Gulash, like Lisseman and Wada, also relates to monitoring passengers within a vehicle. Gulash further discloses one or more optical sensors including projectors therein can be arranged such that the projector(s) project light onto one or more passengers within the vehicle wherein the light produced by a projector forms a pattern on an object. The light pattern is reflected off objects, thus forming backscatter and a photodetector detects reflected light. The camera/system can compare the backscatter to the original light pattern and detect deformation due to the contours of an object/occupant. Aoki also relates to monitoring the inside of a vehicle wherein multiple light sources are used to detect passengers within a vehicle.

Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        December 14, 2021